      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 THE PHILLIES, a Pennsylvania limited
 partnership,
                                                 CIVIL ACTION NO. 19-7239-VM-SN
                       Plaintiff,

        v.
                                                 JURY TRIAL DEMANDED
 HARRISON/ERICKSON,
 INCORPORATED, a New York corporation,
 HARRISON ERICKSON, a partnership, and
 WAYDE HARRISON and BONNIE
 ERICKSON,

                       Defendants.

                 OBJECTIONS AND RESPONSES TO DEFENDANTS’
               SUBPOENA TO TESTIFY AT A DEPOSITION DIRECTED
                TO MAJOR LEAGUE BASEBALL PROPERTIES, INC.


       Non-party Major League Baseball Properties (“MLBP”), pursuant to Federal Rules of

Civil Procedure 26, 30, and 45, hereby serves its objections and responses to the “Topics” and

“Document Demands” in Defendants’ Subpoena to Testify at a Deposition Directed to Major

League Baseball Properties, Inc. (“MLBP”).

       By agreeing to produce documents or a witness with respect to certain topics, neither

Plaintiff nor MLBP is conceding the admissibility, relevancy, or materiality of any document

produced or testimony provided.
      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 2 of 16



                               OBJECTIONS AND RESPONSES

                                                TOPICS

       1.      All agreements with the Phillies concerning ownership, exploitation, licensing

or enforcement of intellectual property rights, including intellectual property rights in the

Phillie Phanatic and any derivatives thereof.

RESPONSE:

       MLBP objects to this Topic as unduly burdensome and not proportional to the needs of

the case because it seeks testimony on a subject, in particular “all agreements,” that is better

suited to a written response or document production. The Phillies have produced the relevant

provisions of the agreements between MLBP and The Phillies relating to intellectual property

rights and licensing.

       MLBP further objects to this Topic as irrelevant, overbroad, and unduly burdensome

because it fails to identify a matter for examination that covers subject matter that is actually in

dispute in the case. As set forth above, the Defendants have access to the relevant provisions

of the agreements between MLBP and The Phillies relating to intellectual property rights and

licensing. Defendants have not identified any additional information that they require from an

MLBP witness.

       MLBP further objects to this Topic because it fails to identify the matter for

examination with reasonable particularity in that it seeks testimony with respect to “all

agreements” and “intellectual property” rights. MLBP further objects to the use of the terms

“ownership,” “exploitation,” “licensing,” “enforcement,” and “intellectual property rights” as

vague, overbroad, and undefined. Such a broad description does not give MLBP sufficient

guidance to allow it to prepare a witness to “testify about information known or reasonably

available to the organization.”



                                                  2
      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 3 of 16



       Subject to the foregoing Specific and General Objections, MLBP will not produce a

witness to testify on this Topic, but is willing to meet and confer with Defendants and Plaintiff

to determine if there is subject matter that is reasonably particular, in dispute, and relevant to

any claim or defense in the case as to which MLBP could produce a witness to testify.

       2.        All agreements designating MLB Properties or MLB as the agent of the Phillies.

RESPONSE:

       MLBP objects to this Topic as unduly burdensome and not proportional to the needs of

the case because it seeks testimony on a subject, in particular “all agreements,” that is better

suited to a written response or document production. The Phillies have produced the portions

of the agreements between MLBP and The Phillies designating MLBP as an agent of The

Phillies for particular purposes.

       MLBP further objects to this Topic as irrelevant, overbroad, and unduly burdensome

because it fails to identify a matter for examination that covers subject matter that is actually in

dispute in the case. As set forth above, the Defendants have access to the relevant portions of

the agreements between MLBP and The Phillies designating MLBP as an agent of The Phillies

for particular purposes. Defendants have not identified any additional information that they

require from an MLBP witness.

       MLBP further objects to this Topic because it fails to identify the matter for

examination with reasonable particularity in that it seeks testimony with respect to “all

agreements.” Such a broad description does not give MLBP sufficient guidance to allow it to

prepare a witness to “testify about information known or reasonably available to the

organization.”




                                                  3
      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 4 of 16



        Subject to the foregoing Specific and General Objections, MLBP will not produce a

witness to testify on this Topic, but is willing to meet and confer with Defendants and Plaintiff

to determine if there is subject matter that is reasonably particular, in dispute, and relevant to

any claim or defense in the case as to which MLBP could produce a witness to testify.

        3.      All revenues and profits by year and in total earned or received by the Phillies,

its agents, MLB Properties Inc., MLB or other MLB clubs as a result of use (including

intellectual property licensing, sales or enforcements/settlements/lawsuits) of the Phillie

Phanatic and any derivatives thereof.

RESPONSE:

        MLBP objects to this Topic as irrelevant, overbroad, and unduly burdensome, as The

Phillies’ and MLBP’s “revenues” and “profits” are not relevant to any claim or defense at issue

in this case. Defendants have not made a claim for damages under the Copyright Act or any

other law.

        MLBP further objects to this Topic as unduly burdensome and not proportional to the

needs of the case because it seeks testimony on a subject, in particular “all revenues and profits

by year and in total,” that, if it were relevant at all, is better suited to a written response or

document production.

        Subject to the foregoing Specific and General Objections, MLBP will not produce a

witness to testify on this Topic, but is willing to meet and confer with Defendants and Plaintiff

to determine if there is subject matter that is reasonably particular, in dispute, and relevant to

any claim or defense in the case as to which MLBP could produce a witness to testify.

        4.      Ownership, exploitation, licensing or enforcement of intellectual property rights

in the Phillie Phanatic and any derivatives thereof.




                                                    4
      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 5 of 16



RESPONSE:

       MLBP objects to this Topic because it fails to identify the matter for examination with

reasonable particularity, and instead seeks testimony about the broad and undefined topics of

“ownership,” “exploitation,” “licensing,” and “enforcement” of “intellectual property rights.”

Such a broad description does not give MLBP sufficient guidance to allow it to prepare a

witness to “testify about information known or reasonably available to the organization.”

       MLBP objects to the term “intellectual property” as overbroad and not proportional to

the needs of the case to the extent it refers to something other than The Phillies’ trademark

rights relating to the Phillie Phanatic or the copyrights related to the Phillie Phanatic.

       MLBP further objects to this Topic as irrelevant, overbroad, and unduly burdensome

because it fails to identify a matter for examination that covers subject matter that is actually in

dispute in the case. Defendants have access to the agreements between MLBP and The Phillies

relating to intellectual property rights and licensing. Defendants have not identified any

additional information that they require from an MLBP witness.

       Subject to the foregoing Specific and General Objections, MLBP will not produce a

witness to testify on this Topic, but is willing to meet and confer with Defendants and Plaintiff

to determine if there is subject matter that is reasonably particular, in dispute, and relevant to

any claim or defense in the case as to which MLBP could produce a witness to testify.

       5.      Authorship or creation of the Philly Phanatic and any derivatives thereof.

RESPONSE:

       MLBP objects to this Topic because it fails to identify the matter for examination with

reasonable particularity, and instead seeks testimony about the broad and undefined topics of

“authorship” and “creation” of the “Philly [sic] Phanatic” and unspecified “derivatives




                                                   5
       Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 6 of 16



thereof.” Such a broad description does not give MLBP sufficient guidance to allow it to

prepare a witness to “testify about information known or reasonably available to the

organization.”

           MLBP further objects to this Topic as unduly burdensome and not proportional to the

needs of the case because it seeks testimony on a subject that is better suited to a written

response or document production. The Phillies have already produced documents sufficient to

show the merchandise at issue in this case and a model license agreement for merchandise with

MLBP.

           MLBP further objects to this Topic to the extent it seeks information or testimony that

are subject to the attorney-client privilege, the work product doctrine, the joint defense or

common interest privilege, or any other applicable privilege or immunity.

           MLBP further objects to this Topic as irrelevant, overbroad, and unduly burdensome

because it fails to identify a matter for examination that covers subject matter that is actually in

dispute in the case.

           Subject to the foregoing Specific and General Objections, MLBP will not produce a

witness to testify about the original Phanatic costume because it has no first-hand knowledge

about that topic. With respect to derivatives, MLBP understands that The Phillies will provide

testimony on this subject. MLBP is nonetheless willing to meet and confer with Defendants

and to determine if there is additional subject matter that is reasonably particular, in dispute,

and relevant to any claim or defense in the case as to which MLBP could produce a witness to

testify.

           6.     All documents concerning derivatives of the Phillie Phanatic, authored, created,

designed and/or licensed by MLB.




                                                   6
      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 7 of 16



RESPONSE:

        MLBP objects to this Topic as unduly burdensome and not proportional to the needs of

the case because it seeks testimony on a subject, in particular “all documents,” that is better

suited to a written response or document production. The Phillies have already produced

documents sufficient to show the merchandise at issue in this case and a model license

agreement for merchandise with MLBP.

        MLBP further objects to this Topic because it fails to identify the matter for

examination with reasonable particularity in that it seeks testimony with respect to “all

documents.” Such a broad description does not give MLBP sufficient guidance to allow it to

prepare a witness to “testify about information known or reasonably available to the

organization.”

        MLBP further objects to this Topic as irrelevant, overbroad, and unduly burdensome

because it fails to identify a matter for examination that covers subject matter that is actually in

dispute in the case. Defendants have not identified any additional information that they require

from an MLBP witness beyond what is shown in documents already produced by the Phillies

in the case.

        Subject to the foregoing Specific and General Objections, MLBP will not produce a

witness to testify on this Topic, but is willing to meet and confer with Defendants and Plaintiff

to determine if there is subject matter that is reasonably particular, in dispute, and relevant to

any claim or defense in the case as to which MLBP could produce a witness to testify.

        7.       All documents and communications concerning Defendants’ copyright

registration for the Phillie Phanatic.

RESPONSE:




                                                  7
      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 8 of 16



       MLBP objects to this Topic because it fails to identify the matter for examination with

reasonable particularity in that it seeks testimony with respect to “all documents and

communications.” Such a broad description does not give MLBP sufficient guidance to allow it

to prepare a witness to “testify about information known or reasonably available to the

organization.”

       MLBP further objects to this Topic as unduly burdensome and not proportional to the

needs of the case because it seeks testimony on a subject that is better suited to a written

response or document production.

       MLBP further objects to this Topic to the extent it seeks information or testimony that

are subject to the attorney-client privilege, the work product doctrine, the joint defense or

common interest privilege, or any other applicable privilege or immunity.

       MLBP further objects to this Topic as overbroad and unduly burdensome because it

fails to identify a matter for examination that covers subject matter that is actually in dispute in

the case.

       Subject to the foregoing Specific and General Objections, MLBP will not produce a

witness to testify on this Topic because MLBP does not have any non-privileged-or-protected

information responsive to this Topic.

       8.        Your knowledge of Defendants, including all documents concerning this law

suit or the termination notice served by Defendants on the Phillies and dated June 1, 2018.

RESPONSE:

       MLBP objects to this Topic because it fails to identify the matter for examination with

reasonable particularity in that it seeks testimony with respect to “all documents concerning

this law suit or the termination notice.” Such a broad description does not give MLBP




                                                  8
        Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 9 of 16



sufficient guidance to allow it to prepare a witness to “testify about information known or

reasonably available to the organization.”

        MLBP further objects to this Topic to the extent it seeks information or testimony that

are subject to the attorney-client privilege, the work product doctrine, the joint defense or

common interest privilege, or any other applicable privilege or immunity.

        MLBP further objects to the portion of this Topic seeking testimony concerning

MLBP’s “knowledge of Defendants” as not relevant to any claim or defense at issue in this

case.

        Subject to the foregoing Specific and General Objections, MLBP will not produce a

witness to testify on this Topic because MLBP does not have any non-privileged-or-protected

information responsive to this Topic.

        9.     Your efforts to respond to the document requests attached to the subpoena.

RESPONSE:

        MLBP objects to this Topic to the extent it seeks information or testimony that are

subject to the attorney-client privilege, the work product doctrine, the joint defense or common

interest privilege, or any other applicable privilege or immunity.

        MLBP further objects to this Topic as improper “discovery on discovery.”

Defendants have not provided a factual basis or explanation as to why such discovery would

be necessary or proportional to the needs of the case.

        MLBP further objects to this Topic as not relevant to any claim or defense at issue in

this case.

        Subject to the foregoing Specific and General Objections, MLBP will not produce a

witness to testify on this Topic.




                                                  9
     Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 10 of 16



       10.     Your efforts to prepare for this deposition.

RESPONSE:

       MLBP objects to this Topic to the extent it seeks information or testimony that are

subject to the attorney-client privilege, the work product doctrine, the joint defense or common

interest privilege, or any other applicable privilege or immunity.

       Subject to the foregoing Specific and General Objections, MLBP will not produce a

witness to testify on this Topic.

                                    DOCUMENT DEMANDS

       1.      All agreements with the Phillies concerning ownership, exploitation, licensing

or enforcement of intellectual property rights, including intellectual property rights in the

Phillie Phanatic and any derivatives thereof.

RESPONSE:

       MLBP objects to this Request as irrelevant, overbroad, unduly burdensome, and not

proportional to the needs of the case because it seeks “all agreements” related to broad and

undefined subjects such as “exploitation,” “licensing,” and “enforcement.”

       MLBP further objects to the use of the term “intellectual property rights” as overbroad

to the extent it refers to anything other than copyrights or trademark rights.

       Subject to the foregoing Specific and General Objections, MLBP refers to documents

already produced by The Phillies, specifically the portions of any agreements between MLBP

and The Phillies that relate to the agency relationship between MLBP and The Phillies or the

licensing of copyright or trademark rights.

       2.      All agreements designating MLB Properties or MLB as the agent of the Phillies.

RESPONSE:




                                                  1
      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 11 of 16



       MLBP objects to this Request to the extent it seeks portions of agreements that contain

confidential or proprietary information that is not relevant to this case, and MLBP will not

produce such portions.

       Subject to the foregoing Specific and General Objections, MLBP refers to documents

already produced by The Phillies, specifically the portions of any agreements between MLBP

and The Phillies that relate to the agency relationship between MLBP and The Phillies or the

licensing of copyright or trademark rights.

       3.      Documents sufficient to show all revenues and profits by year and in total

earned or received by the Phillies, its agents, MLB Properties Inc., MLB or other MLB clubs

as a result of use (including intellectual property licensing, sales or

enforcements/settlements/lawsuits) of the Phillie Phanatic and any derivatives thereof.

RESPONSE:

       MLBP objects to this Request as irrelevant, overbroad, and unduly burdensome,

because The Phillies’ or MLBP’s “revenues” and “profits” are not relevant to any claim or

defense at issue in this case. Defendants have not made a claim for damages under the

Copyright Act or any other law.

       Subject to the foregoing Specific and General Objections, MLBP will not produce

documents in response to this Request.

       4.      All documents concerning ownership, exploitation, licensing or enforcement of

intellectual property rights in the Phillie Phanatic and any derivatives thereof.

RESPONSE:




                                                   1
     Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 12 of 16



       MLBP objects to this Request as irrelevant, overbroad, unduly burdensome, and not

proportional to the needs of the case because it seeks “all documents” related to broad and

undefined subjects such as “exploitation,” “licensing,” and “enforcement.”

       MLBP further objects to the use of the term “intellectual property rights” as overbroad

to the extent it refers to anything other than copyrights or trademark rights.

       MLBP further objects to this Request to the extent it seeks documents that are subject

to the attorney-client privilege, the work product doctrine, the joint defense or common interest

privilege, or any other applicable privilege or immunity.

       Subject to the foregoing Specific and General Objections, MLBP refers to documents

already produced by The Phillies, specifically the portions of any agreements between MLBP

and The Phillies that relate to the agency relationship between MLBP and The Phillies or the

licensing of copyright or trademark rights, documents relating to the enforcement of copyright

or trademark rights in the Phillie Phanatic, and documents sufficient to show Phanatic

merchandise licensed by MLBP.

       5.      All documents concerning who authored or created the Phillie Phanatic and any

derivatives thereof.

RESPONSE:

       MLBP objects to this Request as irrelevant, overbroad, unduly burdensome, and not

proportional to the needs of the case because it seeks “all documents” related to broad and

undefined subjects, such as who “authored” or “created” the Phillie Phanatic and any

derivatives thereof.




                                                  1
      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 13 of 16



        MLBP further objects to this Request to the extent it seeks documents that are subject

to the attorney-client privilege, the work product doctrine, the joint defense or common

interest privilege, or any other applicable privilege or immunity.

        MLBP further objects to this Request to the extent it seeks information about third

parties that is proprietary and confidential to those third parties.

        Subject to the foregoing Specific and General Objections, MLBP refers to documents

already produced by The Phillies, specifically documents sufficient to show Phanatic

merchandise licensed by MLB.

        6.      All documents concerning derivatives of the Phillie Phanatic, authored, created,

designed and/or licensed by MLBP.

RESPONSE:

        MLBP objects to this Request as irrelevant, overbroad, unduly burdensome, and not

proportional to the needs of the case because it seeks “all documents” related to broad

derivatives of the Phillie Phanatic. Documents beyond those sufficient to show the derivative

works at issue in this case are not relevant to any claim or defense in the case.

        MLBP further objects to this Request to the extent it seeks documents that are subject

to the attorney-client privilege, the work product doctrine, the joint defense or common

interest privilege, or any other applicable privilege or immunity.

        MLBP further objects to this Request to the extent it seeks information about third

parties that is proprietary and confidential to those third parties.

        Subject to the foregoing Specific and General Objections, MLBP refers to documents

already produced by The Phillies, specifically documents sufficient to show Phanatic

merchandise licensed by MLBP.




                                                   1
      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 14 of 16



        7.     All documents concerning Defendants’ copyright registration for the Phillie

Phanatic.

RESPONSE:

        MLBP objects to this Request to the extent it seeks documents that are subject to the

attorney-client privilege, the work product doctrine, the joint defense or common interest

privilege, or any other applicable privilege or immunity.

        Subject to the foregoing Specific and General Objections, MLBP states that, based on

its reasonable investigation to date, MLBP is not aware of any non-privileged-or-protected

documents in its possession, custody, or control responsive to this Request.

        8.     All documents concerning Defendants, including all documents concerning this

law suit or the termination notice served by Defendants on the Phillies and dated June 1, 2018.

RESPONSE:

        MLBP objects to this Request to the extent it seeks documents that are subject to the

attorney-client privilege, the work product doctrine, the joint defense or common interest

privilege, or any other applicable privilege or immunity.

        MLBP further objects to this Request as not relevant to any claim or defense at issue

in the case.

        Subject to the foregoing Specific and General Objections, MLBP will not produce

documents in response to this Request.




                                                1
    Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 15 of 16



Dated: February 10, 2020                 DUANE MORRIS LLP

                                         By: /s/David J. Wolfsohn
                                             David J. Wolfsohn (PA ID No. 57974)
                                             djwolfsohn@duanemorris.com
                                             (admitted pro hac vice)
                                             Tyler R. Marandola (PA ID No. 313585)
                                             tmarandola@duanemorris.com
                                             (admitted pro hac vice)
                                             Kendra C. Oxholm (NY ID No. 5267828)
                                             kcoxholm@duanemorris.com
                                             30 South 17th Street
                                             Philadelphia, PA 19103
                                             Tel:       (215) 979-1000
                                             Fax:       (215) 979-1020

                                            and

                                            David T. McTaggart (NY ID 4097598)
                                            dtmctaggart@duanemorris.com
                                            DUANE MORRIS LLP
                                            1540 Broadway
                                            New York, NY 10036-4086
                                            Tel:     (212) 692-1000
                                            Fax:     (212) 202-4931

                                            Attorneys for Plaintiff, The Phillies




                                     1
      Case 1:19-cv-07239-VM-SN Document 60-2 Filed 02/12/20 Page 16 of 16



                                CERTIFICATE OF SERVICE

       I, Tyler Marandola, hereby certify that on February 10, 2020, I caused to be served, via

electronic mail, a true and correct copy of the foregoing Objections And Responses To

Defendants’ Subpoena To Testify at a Deposition Directed To Major League Baseball Properties,

Inc. upon the following:


                                     Paul D. Montclare, Esq.
                                     pdm@msk.com
                                     Elaine Nguyen, Esq.
                                     eln@msk.com
                                     Mitchell Silberberg & Knupp LLP
                                     437 Madison Avenue, 25th Floor
                                     New York, NY 10022

                                     J. Matthew Williams, Esq.
                                     mxw@msk.com
                                     Leo M. Lichtman, Esq.
                                     lml@msk.com
                                     Mitchell Silberberg & Knupp LLP
                                     1818 N Street NW, 7th Floor
                                     Washington, DC 20036



                                                           /s/Tyler Marandola
